Citation Nr: 9906991	
Decision Date: 03/16/99    Archive Date: 03/24/99

DOCKET NO.  98-09 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating greater that 10 percent for a 
disorder characterized as an allergic rhinitis disability, 
with a history of sinusitis, status post endoscopic sinus 
surgery.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant and Wife


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1961 to April 
1966.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a decision dated April 1992 
from the Atlanta, Georgia, Regional Office (RO), whereby, in 
pertinent part, the veteran's claim for entitlement to 
service connection for a sinusitis disorder was denied.  By 
means of a decision dated in August 1997, the Board remanded 
this case in order to accomplish additional development of 
the evidence.  The RO, in a rating decision dated in April 
1998, awarded the veteran service connection for a disorder 
characterized as an allergic rhinitis disability, with a 
history of sinusitis, status post endoscopic sinus surgery, 
and assigned a 10 percent evaluation.  The veteran disagreed 
with that evaluation, instituting the present appeal.

A hearing was held by the undersigned Member of the Board of 
Veterans' Appeals, sitting in Washington, D.C. via 
videoconferencing techniques, with the Atlanta, Georgia RO, 
on September 16, 1998.  


FINDINGS OF FACT

1.  All necessary evidence required for an equitable 
disposition of the veteran's claim has been developed.  

2.  A disorder characterized as an allergic rhinitis 
disability, with a history of sinusitis, status post 
endoscopic sinus surgery is manifested by "mucoid discharge 
from the nose"; polyps or moderate crusting and ozena and 
atrophic changes is not shown.

CONCLUSION OF LAW

The criteria for a rating greater than 10 percent for a 
rhinitis disability are not met.  38 U.S.C. § 1155 (West 1991 
& Supp. 1998); 38 C.F.R. Part 4, Diagnostic Codes 6522 
(1998), 6501 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded under 38 U.S.C. § 5107(a) (West 1991 & Supp. 1998).  
He has not alleged that any records of probative value that 
may be obtained, and which have not already been associated 
with his claims folder, are available.  The Board accordingly 
finds that the duty to assist the veteran, as mandated by 
38 U.S.C. § 5107(a) (West 1991 & Supp. 1998), has been 
satisfied.

The veteran's claims for service connection for a sinusitis, 
allergic rhinitis, and asthma disorder were denied in a 
rating action dated April 1992.  The RO noted that the 
veteran's service medical records did show that he was 
treated in March 1966 for sinusitis, but apparently found 
that the veteran's sinusitis had resolved.  The veteran later 
withdrew his appeals of the allergic rhinitis and asthma 
issues, in his personal hearing, dated September 1992.  By 
means of a Remand decision, the veteran's claim for 
entitlement to service connection for a sinusitis disorder 
was returned to the RO in order to accomplish additional 
development of the evidence, to include a VA compensation and 
pension examination.  Pursuant to the findings of the 
examination, the RO then awarded the veteran service 
connection for a disorder characterized as an allergic 
rhinitis disability, with a history of sinusitis, status post 
endoscopic sinus surgery, and assigned a 10 percent 
evaluation under Diagnostic Code approximation 6599-6522.  
The veteran disagrees with the current evaluation.  


The severity of disabilities are ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. § Part 4 (1998) 
(hereinafter Schedule).  These criteria are based on the 
average impairment of earning capacity, 38 U.S.C. § 1155 
(West 1991 & Supp. 1998), and utilize separate diagnostic 
codes to identify the various disabilities. 38 C.F.R. Part 4 
(1998).  Diagnostic Code 6522 contemplates ratings for 
allergic or vasomotor rhinitis.  The current rating 
contemplates a disorder without polyps, but with a greater 
than 50 percent obstruction of the nasal passage on both 
sides or complete obstruction on one side, under the 
regulations in effect subsequent to October 1996.   A rating 
greater than that currently in effect under the new 
regulations contemplates a disorder productive of polyps, 
which is evaluated as 30 percent disabling. 

The Board recognizes that for appellate purposes, where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
appellant should be applied unless provided otherwise by 
statute.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991), and notes that the regulations for diseases of the 
nose and throat were revised effective October 7, 1996.

The regulations in effect prior to October 7, 1996 evaluated 
atrophic, chronic rhinitis under Diagnostic Code 6501.  A 10 
percent rating contemplated definite atrophy of intranasal 
structure and moderate secretion; a disorder with moderate 
crusting and ozena and atrophic changes contemplated a 30 
percent disorder, while massive crusting and marked ozena, 
with anosmia, contemplated a 50 percent evaluation.  

The report of the veteran's recent VA rating examination, 
dated December 1997, shows that the examiner reviewed the 
veteran's service history and his pertinent medical history, 
and performed an objective examination.  The examiner noted 
that the veteran had a long history of rhinitis, and that he 
underwent a septoplasty in 

August of 1994 for his chronic sinusitis.  The examiner also 
noted that the veteran complained of a frontal headache that 
caused him to be unable to function, that it lasted for days, 
and was of a throbbing nature.  The examiner stated that 
"typically sinus headaches will be more pressure related and 
located in the mid face or peri- or retro-orbital regions.  
He states that in the past he had a lot of postnasal drainage 
and rhinorrhea, but he does not have that any longer.  In 
fact, he had the opposite.  He has a dry nose, dry saliva, 
dry throat, and frequent wheezing."  The examiner stated, 
upon objective examination: "[h]is nose is examined first 
with anterior rhinoscopy showing a pale mucosa.  It is then 
decongested with Neo-Synephrine and anesthetized with topical 
Pontocaine.  The 0 (zero) degree Hopkins rod is used to 
examine the sinuses bilaterally.  There is evidence of 
previous sinus surgery.  There is no evidence of polyps or 
pus.  There is only mucoid discharge from the nose.  The 
mucosa is pale."  The relevant assessments were chronic 
rhinitis, with a "history of chronic sinusitis, apparently 
successfully treated with functional endoscopic sinus 
surgery."    

The evidence does not show a disorder with moderate crusting 
and ozena and atrophic changes, which would contemplate a 30 
percent evaluation under the regulations in effect prior to 
October 7, 1996, nor does it show a disorder productive of 
polyps, which is evaluated as 30 percent disabling under the 
regulations in effect subsequent to October 7, 1996.  In 
fact, the examiner of the veteran's recent VA rating 
examination specifically indicated that no polyps were 
present, and that "there is only mucoid discharge from the 
nose."

As the medical evidence does not show polyps or moderate 
crusting and ozena and atrophic changes, a rating greater 
than 10 percent is not shown under either the old or new 
regulations, and the veteran's claim must be denied.  



ORDER

Entitlement to a rating greater than 10 percent for a 
disorder characterized as an allergic rhinitis disability, 
with a history of sinusitis, status post endoscopic sinus 
surgery is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

- 6 -


- 1 -


